Dissenting Opinion by
Judge Rogers:
I respectfully dissent because I believe that there is insufficient evidence in this record supporting the majority’s conclusion that Form ETA 8-43 is a military document within the meaning of 20 C.F.R. §§614.4 and 614.8. Indeed, the letters “ETA” denote the Employment and Training Administration in the United States Department of Labor. It is entirely possible that ETA 8-43 is the form approved by competent federal authority for reporting to state compensation agencies the reasons for the termination of military personnel. If so, it would constitute the required military document.
I would vacate the order below tand remand the case for further hearings, findings and a decision of the compensation authorities with respect to whether ETA 8-43 is or is not a military document.